DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application was filed 12/17/2018, a 371 of PCT/NZ2017/050082 filed 06/15/2017, which claims benefit of 62/350623 filed 06/15/2016.

This is a Non-Final First Office Action on the Merits.  Claims 1-28 are pending, and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 1-13 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 4-7 and 10-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, Claims 4-7 and 10-22 have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
	Examiner interprets the following limitations to invoke Sec. 112(f):
Claim 25: “controller or control means”
“Controller” and “means” are genetic placeholder nonce terms.
“Controller” and “means” are modified by functional language, modified by “to select one, or a plurality, of the bids or offers and calculate a cost based on a transport location”.
“Controller” and “means” are not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 27: “storage means”
“Means” is genetic placeholder nonce term.
“Means” is modified by functional language, modified by “storing the first request”.
“Means” is not modified by sufficient structure, material, or acts for performing the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claim 25, the limitation “a controller or control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Applicant’s Specifications do not contain sufficient description for “a controller or control means”.  “The invention further provides for the processor(s) and/or other processor(s) and/or a user (preferably an administrator level user) to make variations to parameters associated with implementation of the optimization of the invention, possibly through a user terminal” (Specification p. 26 Line 1-4).  The “and/or a user” renders the definition of the “a controller or control means” indefinite.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8, 9, and 23-27 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claim 1, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 1 and its respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 1, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 1 recites
receiving transport provider data from a transport provider; the transport provider data comprising availability for a future period of time for a plurality of transport vehicles;
storing the transport provider data […];
receiving a transport request from a transport user;
obtaining a transport action comprising at least one transport vehicle from the plurality of transport vehicles wherein a characteristic of the transport action approaches a selected value;
receiving confirmation of the at least one transport vehicle for the transport request; and
updating the transport provider data […] to include the confirmed transport request.
The limitations identified above, in a combination, would belong to at least the subgroupings of “sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of gathering information relating to transportation service providers and transportation requestors, and facilitating for a transport action between the provider and requestor.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
on a server
on the server
As shown, these additional elements are generic computer components described in high generality (e.g., server, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 1 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 1 recites the general principles of gathering information relating to transportation service providers and transportation requestors, and facilitating for a transport action between the provider and requestor.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claims 2, 3, 8, and 9, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 2, 3, 8, and 9 are directed to a process.
Step 2A Prong 1: Claims 2, 3, 8, and 9 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “certain methods or organizing human activity”, abstract idea, identified in Claim 1 above.
Claim 2 recites limitations further defining the transport provider data to include future locations.
Claim 3 recites limitations further defining the transport provider data to include future capacity.
Claim 8 recites limitations further defining obtaining transport action to include constraints.
Claim 9 recites limitations further defining the obtaining transport action constraints.
Step 2A Prong 2 and Step 2B: Claims 2, 3, 8, and 9 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 1.
Accordingly, Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Regarding Claim 23, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 23 and its respective limitations are directed to one of the four statutory categories.  Claim 23 is directed to a machine.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 23, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 23 recites
[…] communicate with at least one […] to receive information;
[…] storing data relating to a transport arrangement; and
[…] obtaining a transport action wherein in use the […] receives transport provider data comprising availability for a future period of time for a plurality of transport vehicles from a transport provider, and a transport request, and;
[…] provide a transport action comprising at least one transport vehicle from the plurality of transport vehicles wherein a characteristic of the transport action approaches a selected value;
The limitations identified above, in a combination, would belong to at least the subgroupings of “sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of gathering information relating to transportation service providers and transportation requestors, and facilitating for a transport action between the provider and requestor.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.

a server adapted to… user terminal
a data repository for
a processor for… server
a processor to
As shown, these additional elements are generic computer components described in high generality (e.g., server, user terminal, data repository, processor, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 23 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 23 recites the general principles of gathering information relating to transportation service providers and transportation requestors, and facilitating for a transport action between the provider and requestor.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with 
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claim 24, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 24 and its respective limitations are directed to one of the four statutory categories.  Claim 24 is directed to a process.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 24, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 24 recites
receiving transport provider data from a transport provider; the transport provider data comprising availability for a future period of time for a plurality of transport vehicles;
storing the transport provider data in […];
receiving a transport request from a transport […];
communicating the transport provider data and transport request to […] and obtaining a transport action comprising at least one transport vehicle from the plurality of transport vehicles wherein a characteristic of the transport action approaches a selected value;
receiving confirmation of the at least one transport vehicle for the transport request; and
updating the transport provider data […] to include the confirmed transport request.
The limitations identified above, in a combination, would belong to at least the subgroupings of “sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of gathering information relating to transportation service providers and transportation requestors, and facilitating for a transport action between the provider and requestor.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
a data repository
user terminal
a processor
on the server
As shown, these additional elements are generic computer components described in high generality (e.g., data repository, user terminal, processor, server, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely 
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 24 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 24 recites the general principles of gathering information relating to transportation service providers and transportation requestors, and facilitating for a transport action between the provider and requestor.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claim 25, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
not directed to one of the four statutory categories.  The “distributed marketplace”, as claimed here, do not fall into any statutory category.  Machines, manufactures, and compositions of matter must have a physical or tangible form in order to fall within one of these statutory categories.  Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1348 (Fed. Cir. 2014); MPEP 2106.03.  The “distributed marketplace” does not have a physical or tangible form.  A "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing".  Gottschalk v. Benson, 409 U.S. 63, 70 (1972); MPEP 2106.03.  The “distributed marketplace” do not have a series of acts that produce a given result.
For purposes of the following examination, Examiner assumes “distributed marketplace” is equivalent to a “machine”.  The following analysis will assume Claim 25 is directed to one of the four statutory categories, a machine.  Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 25, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 25 recites
[…] adapted to communicate with a plurality of data sources; at least one of the data sources adapted to provide a transport cost to the server;
[…] storing a plurality of bids and/or offers from one of the plurality of data sources;
[…] or control means adapted to select one, or a plurality, of the bids or offers and calculate a cost based on a transport location;
wherein the marketplace provides prices inclusive of transportation to the transport location.

	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
a server
a storage device
a controller
As shown, these additional elements are generic computer components described in high generality (e.g., server, storage device, controller, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 25 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 25 recites the general principles of gathering information relating to transportation service providers and transportation requestors, and facilitating for a transport action between the provider and requestor.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claim 26, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 26 and its respective limitations are directed to one of the four statutory categories.  Claim 26 is directed to a process.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 26, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 26 recites
receiving a request comprising a transportable good from […], the request comprising a specified location;
obtaining a plurality of prices for the transportable good from […]; wherein each of the plurality of prices comprises a transport cost for the transportable good to the specified location; and
sending the plurality of prices to […], wherein the marketplace is adapted to supply pricing dependent on the specified location in a request.
The limitations identified above, in a combination, would belong to at least the subgroupings of “sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of gathering information relating to transportation service providers and transportation requestors, and facilitating for a transport action between the provider and requestor.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
a user terminal
a database or logistics engine
the user terminal

Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 26 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 26 recites the general principles of gathering information relating to transportation service providers and transportation requestors, and facilitating for a transport action between the provider and requestor.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claim 27, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 27 and its respective limitations are directed to one of the four statutory categories.  Claim 27 is directed to a process.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 27, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 27 recites
receiving a first request for a transportable good from a first […], the request comprising a first specified location
storing the first request in […];
receiving a second request for the transportable good from a second […], the request comprising a second specified location;
obtaining a price for the second request, the price dependent on the first request and a transportation cost from the first specified location to the second specified location; and
transmitting the price to the second […];
wherein a user at the second […] can confirm the second request at the obtained price including transportation costs.

	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
user terminal
a storage means
user terminal
user terminal
user terminal
As shown, these additional elements are generic computer components described in high generality (e.g., user terminal, storage means, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.

Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 27 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 27 recites the general principles of gathering information relating to transportation service providers and transportation requestors, and facilitating for a transport action between the provider and requestor.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhyan (US Pat. App. Pub. No. US 20130179362 A1).
	Regarding Claim 25, “[a] distributed marketplace for transportable goods, the distributed marketplace comprising”,
	Rhyan teaches “a server adapted to communicate with a plurality of data sources; at least one of the data sources adapted to provide a transport cost to the server” (“…processing platform may comprise decision logic and be electronically and/or communicatively coupled to the one or more databases… freight shipment ordering system may also include many more processors and server systems that are not shown in FIG. 1 for the sake of clarity…” (Rhyan [0019]) and “…relevant information related to the freight carriers and/or price estimates received from the databases or other portions of the system may be displayed to the shipper…” (Rhyan [0026])).
	Rhyan teaches “a storage device storing a plurality of bids and/or offers from one of the plurality of data sources” (“…information associated with a freight carrier providing a bid to ship the freight or deciding not to submit a bid may be entered into the database…” (Rhyan [0022])).
	Rhyan teaches “a controller or control means adapted to select one, or a plurality, of the bids or offers and calculate a cost based on a transport location” (“…carrier API may comprise a direct link to one or more freight carriers and the one or more freight carriers may manually or automatically respond with a price estimate to satisfy the request… may be adapted to automatically display one or prices to the shipper in response to the request, based on information provided in the request…” (Rhyan [0025])).
	Rhyan teaches “wherein the marketplace provides prices inclusive of transportation to the transport location” (“…carrier API may comprise a direct link to one or more freight carriers and the one or more freight carriers may manually or automatically respond with a price estimate to satisfy the request… may be adapted to automatically display one or more freight carriers and/or prices to the shipper in response to the request, based on information provided in the request…” (Rhyan [0025]) and “…shipping processing portion, as seen in FIG. 1, may generate performance statistics for the eligible and verified carriers in the list and provide the performance statistics and the list to the shipper/customer located at the shipping request portion… providing generated performance statistics for the list of verified VPTL carriers to the shipper may also comprise providing an estimated VPTL carrier price…” (Rhyan [0040])).
	Accordingly, the claimed subject matter is anticipated by Rhyan.

	Regarding Claim 26, “[a] method of operating a marketplace for transportable goods, the method comprising”,
	Rhyan teaches “receiving a request comprising a transportable good from a user terminal, the request comprising a specified location” (“…shipping request portion is adapted to provide a first freight shipment request. The first freight shipment request comprises one or more of a freight description, one or more freight locations, and one or more freight destination times…” (Rhyan [0007]) and “[o]ne such computing device may comprise a user interface adapted to enable a shipper to submit a request to ship identified freight between identified locations at or during an identified date and/or time range…” (Rhyan [0017])).
obtaining a plurality of prices for the transportable good from a database or logistics engine; wherein each of the plurality of prices comprises a transport cost for the transportable good to the specified location; and” (“…carrier API may comprise a direct link to one or more freight carriers and the one or more freight carriers may manually or automatically respond with a price estimate to satisfy the request… may be adapted to automatically display one or more freight carriers and/or prices to the shipper in response to the request, based on information provided in the request…” (Rhyan [0025])).
	Rhyan teaches “sending the plurality of prices to the user terminal, wherein the marketplace is adapted to supply pricing dependent on the specified location in a request” (“…carrier API may comprise a direct link to one or more freight carriers and the one or more freight carriers may manually or automatically respond with a price estimate to satisfy the request… may be adapted to automatically display one or more freight carriers and/or prices to the shipper in response to the request, based on information provided in the request…” (Rhyan [0025]) and “…shipping processing portion, as seen in FIG. 1, may generate performance statistics for the eligible and verified carriers in the list and provide the performance statistics and the list to the shipper/customer located at the shipping request portion… providing generated performance statistics for the list of verified VPTL carriers to the shipper may also comprise providing an estimated VPTL carrier price…” (Rhyan [0040])).
	Accordingly, the claimed subject matter is anticipated by Rhyan.

	Regarding Claim 27, “A method of communicating between a plurality of devices to obtain a market price; the method comprising the steps of”,
	Rhyan teaches “receiving a first request for a transportable good from a first user terminal, the request comprising a first specified location” (“…shipping request portion is adapted to provide a first freight shipment request. The first freight shipment request comprises one or more of a freight description, one or more freight locations, and one or more freight destination times…” (Rhyan [0007]) and “[o]ne such computing device may comprise a user interface adapted to enable a shipper to submit a request to ship identified freight between identified locations at or during an identified date and/or time range…” (Rhyan [0017])).
	Rhyan teaches “storing the first request in a storage means” (“[i]nformation related to the plurality of additional first freight shipment requests, additional second freight shipment requests and additional responses may be stored in at least one of the one or more databases…” (Rhyan [0030])).
	Rhyan teaches “receiving a second request for the transportable good from a second user terminal, the request comprising a second specified location” (“…bid processing portion may be adapted to receive a second freight shipment request from one of the shipping request portion and the shipping processing portion. The second freight shipment request may comprise a response to the list of freight carriers received in reply to the first request. The second freight shipment request may also comprise a selection of one or more freight carriers provided in the list…” (Rhyan [0028]), “…the second freight shipment request may comprise a plurality of additional second freight shipment requests from the same and/or one or more other shipping request portions…” (Rhyan [0030]), “…request may be referred to as a freight shipment bid request. The request may comprise information sent from an application at the shipping request portion. The application may provide a web-based fillable form to the shipping processing portion in response to information received from the shipper/person desiring to ship freight. Such information may be related to the shipment locations, times, date, and the shipment/freight type…” (Rhyan [0037]), and “[o]ne such computing device may comprise a user interface adapted to enable a shipper to submit a request to ship identified freight between identified locations at or during an identified date and/or time range…” (Rhyan [0017])).
	Rhyan teaches “obtaining a price for the second request, the price dependent on the first request and a transportation cost from the first specified location to the second specified location; and” (“[u]pon receiving the second freight shipment request, the bid estimate portion may send a response to at least one of the shipping request portion and the shipping processing portion. In the response, the bid estimate portion may provide a bid price relating to the first freight shipment request. In order to obtain the bid price, the bid estimate portion may contact the freight carrier identified in the second response through the carrier API…” (Rhyan [0033])).
	Rhyan teaches “transmitting the price to the second user terminal” (“…shipping processing portion, as seen in FIG. 1, may generate performance statistics for the eligible and verified carriers in the list and provide the performance statistics and the list to the shipper/customer located at the shipping request portion… providing generated performance statistics for the list of verified VPTL carriers to the shipper may also comprise providing an estimated VPTL carrier price…” (Rhyan [0040])).
	Rhyan teaches “wherein a user at the second user terminal can confirm the second request at the obtained price including transportation costs” (“…method comprises selecting at least one of the verified VPTL carriers. For example, in receiving the list, a customer located at the shipping request portion may be presented with the ability to select one or more of the carriers. Upon selecting a carrier… the method comprises notifying the selected at least one of the verified VPTL carriers. The selected carrier(s) may be notified through a notification process…” (Rhyan [0041]) and “…method comprises using a user interface to provide a response to a freight shipment request, reviewing one or more bids in response to the request; selecting one of the one or more bids; and confirming the one or more bids…” (Rhyan [0009])).
	Accordingly, the claimed subject matter is anticipated by Rhyan.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seriani (US Pat. App. Pub. No. US 20140229258 A1) in view of Kocis (US Pat. App. Pub. No. US 20110231335 A1) and Hileman (US Pat. App. Pub. No. US 20070073552 A1).
	Regarding Claim 1, “[a] method for determining transport actions, the method comprising”,
	Seriani teaches “receiving transport provider data from a transport provider; the transport provider data comprising availability for a future period of time for a plurality of transport vehicles” [r]egistered service providers must declare their availability for any given time period in order to receive alert notifications of available customer requests (i.e., "opportunities to bid")… API's and administrator options, or other software plug-ins and patches can be incorporated in the platform to enable it to receive availability input data from virtually any external source… availability indicators may comprise a calendar application which can be applied to prospective customer requests when planning future pick-ups…” (Seriani [0038])).
	Seriani teaches “storing the transport provider data on a server” (“…server side of the networked application of the invention, an administrator or hosting agency (not shown) has established a database comprising one or more listings of service providers and these can be organized by secondary criteria such as zip code, types of vehicles, and any other parameter… service-provider registration means enables each to enter and update personal information, credentials, preferences, and other service-provider data parameters, and the entry of these data via the registration means constitutes several steps in a method for creating a service-provider account. In general, service provider data comprises personal identifying information and preferences or account settings, such as forms and methods of payment accepted from customers, preferences relating to the mode for receiving alerts and submitting bids on the platform, minimum and maximum values for distances willing to drive, or any other variable that may be established by an administrator pertaining to business conducted in a virtual marketplace…” (Seriani [0037])).
	Seriani teaches “receiving a transport request from a transport user” (“…to provide means for enabling customers to request bids from various service providers, principally from providers of transportation services such as taxis, limousines, ferries, private airplanes, drones (unmanned vehicles), cargo transports, and other pay-for-service means for transporting passengers and/or cargo from a pick-up location to a drop-off destination…” (Seriani [0016])).
obtaining a transport action comprising at least one transport vehicle from the plurality of transport vehicles wherein a characteristic of the transport action approaches a selected value” (“…computer modeling application for the optimization of transportation scheduling that comprises code that, when executed, calculates the optimal solution to maximize total net margin for the assignment of vehicles in an available fleet of transportation vehicles to perform a set of voyages to be initiated during a planning period for transporting cargo comprising one or more bulk products…” (Kocis [0093]) and “…simulator portion(s) determine the single voyage/vehicle assignments and the multiple voyage/vehicle assignments that are feasible given vehicle constraints and voyage constraints…” (Kocis [0095])).
	It would obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kocis with that of Seriani.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Seriani teaches methods for connecting transportation providers and customers in a virtual marketplace, enabling customers to receive bids to fulfill the customer requests for transportation services according to optimizing criteria (Seriani [Abstract]).  Seriani does not teach the specifics of assigning vehicles for individual transport requests.  Kocis teaches methods to assign available vehicles to transport cargo, and optimize total net margin (Kocis [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Kocis’ vehicle assignment onto Seriani’s transportation request match.  Doing so would improve upon Seriani’s transportation request match, as Kocis “uses advanced modeling and optimization technology to find the optimal vehicle/voyage assignment schedule” (Kocis [0096]).  One skilled in the art, at time of filing, would recognize the results of the combination were predictable.
	Seriani further teaches “receiving confirmation of the at least one transport vehicle for the transport request; and” (“FIG. 4B illustrates an example contract generation means for certifying the acceptance of an offer of a winning bid. A preamble introduces a restatement of the bid parameters of the winning bid and the trip parameters from the original customer request, and additional language or "boilerplate" legal text may be included at the administrator's discretion…” (Seriani [0049], [Figure 4B])).
	Seriani and Kocis do not explicitly teach, but Hileman teaches “updating the transport provider data on the server to include the confirmed transport request” (“[i]f the user selects one of the transportation options, the method includes ordering transportation according to the selected transportation option, scheduling transportation for the passenger or package according to the selected transportation option, and updating the server with information on the selected transportation option…” (Hileman [0022])).
	It would obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Hileman with that of Seriani and Kocis.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Seriani & Kocis combination analysis), Seriani and Kocis function together for coordinating transportation provider and customer requests.  Seriani and Kocis do not explicitly teach the specific scheduling and coordination of such transport requests.  Hileman teaches system and method for evaluating transportation request information and booking for the request based on specified travel parameters (Hileman [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Hileman’s scheduling methods onto Seriani and Kocis.  This would improve Seriani and Kocis, and further streamline fulfilling the transportation requests; Hileman considers additional relevant information to better facilitate for scheduling.  Hileman “determines the optimal transportation routes based on the transportation request information, the vehicle transportation information, and the predicted traffic conditions” (Hileman [0031]).  One skilled in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Seriani, in view of Kocis and Hileman.

	Regarding Claim 2, Seriani, Kocis, and Hileman teach the limitations of Claim 1.
	Hileman further teaches “identifying a future location of the at least one transport vehicle at a future time from the transport request, and adding the future location to the transport provider data” (“…server also maintains information on the location, capacity, and availability of vehicle, including such information as the number of current and predicted passengers or payloads, past routes of vehicle travel, current and future route assignments, vehicle attributes, and capacity based on current and predicted passengers or payloads…” (Hileman [0022])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Seriani, Kocis, and Hileman.  Please see above (Claim 1) for combination analysis.  Furthermore, the additional considerations involving future vehicle parameter data would allow for even more optimal scheduling for the transportation requests.
	Accordingly, the claimed subject matter is obvious over Seriani, in view of Kocis and Hileman.

	Regarding Claim 3, Seriani, Kocis, and Hileman teach the limitations of Claims 1 and 2.
	Hileman further teaches “identifying a future capacity of the at least one transport vehicle at a future time from the transport request, and adding the future capacity to the transport provider data” (“…server also maintains information on the location, capacity, and availability of vehicle, including such information as the number of current and predicted passengers or payloads, past routes of vehicle travel, current and future route assignments, vehicle attributes, and capacity based on current and predicted passengers or payloads…” (Hileman [0022])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Seriani, Kocis, and Hileman.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar as that of Claim 2.


	Regarding Claim 8, Seriani, Kocis, and Hileman teach the limitations of Claim 1.
	Kocis further teaches “wherein the step of obtaining a transport action comprises applying an action constraint” (“…computer application considers a number of variables in determining the feasible options and optimal schedule of transportation vehicle/voyage assignments to produce the highest total predicted net margin. Typical variables that can be considered include, but are not limited to, the following: (1) the cargo capacity of each individual vehicle in the fleet, which is constrained by the cubic capacity and weight capacity of the vehicle and may vary between vehicles of the same class; (2) the different bulk products (e.g., grades of crude oil) being shipped and their densities; (3) the loading and discharging locations (e.g., ports), which can have different physical limitations (e.g., maximum draft, maximum vessel length and width, etc. . . . ); (4) the specific characteristics of each vehicle, such as draft and other parameters, that determine whether a vehicle can meet the constraints of the loading and discharging locations in the voyage; and (5) the different speed (e.g., laden speed and ballast speed) and fuel consumption of each vehicle. Preferably, all variables with appreciable affect on net margin are considered…” (Kocis [0022])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Seriani, Kocis, and Hileman.  Please see above (Claim 1) for combination analysis.  By considering additional parameters such as constraints and limitations of the transportation, the system can better determine the “optimal solution to maximize total net margin for the assignment of vehicles (especially vessels) in an available fleet to perform a set of voyages” (Kocis [0021]).
	Accordingly, the claimed subject matter is obvious over Seriani, in view of Kocis and Hileman.

	Regarding Claim 9, Seriani, Kocis, and Hileman teach the limitations of Claim 8.
wherein the action constraint is based on one or more of: animal welfare; perishability of load; regulatory constraints; vehicle driver time periods; vehicle maintenance periods; restricted time periods; refrigeration or temperature control” (“[a]ach voyage definition specifies the attributes and/or associated constraints that are relevant to the problem. These attributes and constraints can include, but are not limited to, the following: (1) the ports that need to be visited; (2) the identity and volume of the specific bulk product(s) that need to be loaded or discharged at each port; (3) upper and lower tolerances for the amount of cargo to be loaded or discharged at each port; and (4) the permitted time window within which the loading or discharging must take place at each port…” (Kocis [0040])).  “Permitted time window” is equivalent to “restricted time periods”.
It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Seriani, Kocis, and Hileman.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar as that of Claim 8.
	Accordingly, the claimed subject matter is obvious over Seriani, in view of Kocis and Hileman.

	Regarding Claim 24, “[a] method of communicating between transport resources, the method comprising”,
	Seriani teaches “receiving transport provider data from a transport provider; the transport provider data comprising availability for a future period of time for a plurality of transport vehicles” (“[r]egistered service providers must declare their availability for any given time period in order to receive alert notifications of available customer requests (i.e., "opportunities to bid")… API's and administrator options, or other software plug-ins and patches can be incorporated in the platform to enable it to receive availability input data from virtually any external source… availability indicators may comprise a calendar application which can be applied to prospective customer requests when planning future pick-ups…” (Seriani [0038])).
storing the transport provider data in a data repository” (“…server side of the networked application of the invention, an administrator or hosting agency (not shown) has established a database comprising one or more listings of service providers and these can be organized by secondary criteria such as zip code, types of vehicles, and any other parameter… service-provider registration means enables each to enter and update personal information, credentials, preferences, and other service-provider data parameters, and the entry of these data via the registration means constitutes several steps in a method for creating a service-provider account. In general, service provider data comprises personal identifying information and preferences or account settings, such as forms and methods of payment accepted from customers, preferences relating to the mode for receiving alerts and submitting bids on the platform, minimum and maximum values for distances willing to drive, or any other variable that may be established by an administrator pertaining to business conducted in a virtual marketplace…” (Seriani [0037])).
	Seriani teaches “receiving a transport request from a transport user terminal” (“…to provide means for enabling customers to request bids from various service providers, principally from providers of transportation services such as taxis, limousines, ferries, private airplanes, drones (unmanned vehicles), cargo transports, and other pay-for-service means for transporting passengers and/or cargo from a pick-up location to a drop-off destination…” (Seriani [0016])).
	Seriani teaches “communicating the transport provider data and transport request to a processor and ” (“…to provide means for enabling customers to request bids from various service providers, principally from providers of transportation services such as taxis, limousines, ferries, private airplanes, drones (unmanned vehicles), cargo transports, and other pay-for-service means for transporting passengers and/or cargo from a pick-up location to a drop-off destination…” (Seriani [0016]) and “…a software microprocessor, said software platform comprising a plurality of computer-executable logic and means for executing a plurality of system features…” (Seriani [Claim 1])).
Seriani does not explicitly teach, but Kocis teaches “communicating the transport provider data and transport request to a processor and obtaining a transport action comprising at least one transport vehicle from the plurality of transport vehicles wherein a characteristic of the transport action approaches a selected value” (“…computer modeling application for the optimization of transportation scheduling that comprises code that, when executed, calculates the optimal solution to maximize total net margin for the assignment of vehicles in an available fleet of transportation vehicles to perform a set of voyages to be initiated during a planning period for transporting cargo comprising one or more bulk products…” (Kocis [0093]) and “…simulator portion(s) determine the single voyage/vehicle assignments and the multiple voyage/vehicle assignments that are feasible given vehicle constraints and voyage constraints…” (Kocis [0095])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kocis with that of Seriani.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar as that of Claim 1.
Seriani further teaches “receiving confirmation of the at least one transport vehicle for the transport request; and” (“FIG. 4B illustrates an example contract generation means for certifying the acceptance of an offer of a winning bid. A preamble introduces a restatement of the bid parameters of the winning bid and the trip parameters from the original customer request, and additional language or "boilerplate" legal text may be included at the administrator's discretion…” (Seriani [0049], [Figure 4B])).
Seriani and Kocis do not explicitly teach, but Hileman teaches “updating the transport provider data on the server to include the confirmed transport request” (“[i]f the user selects one of the transportation options, the method includes ordering transportation according to the selected scheduling transportation for the passenger or package according to the selected transportation option, and updating the server with information on the selected transportation option…” (Hileman [0022])).
	It would obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Hileman with that of Seriani and Kocis.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar as that of Claim 1.
	Accordingly, the claimed subject matter is obvious over Seriani, in view of Kocis and Hileman.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seriani in view of Kocis.
	Regarding Claim 23, “[a] system for determining a transport action from transport provider data and at least one transport request, the system comprising”,
	Seriani teaches “a server adapted to communicate with at least one user terminal to receive information” (“…at least one server or equivalent apparatus, which are adapted to provide a computer-based platform wherein a centralized application and logic means enable customers to access the platform, said access occurring through a portable software product (a "user application") such as a downloadable application, internet/web-based module, or any other software means for operating an application on handheld devices, home computers, or any consumer electronic device…” (Seriani [0030]) and “…"customer request submission form" comprising a typical set of data fields for display in the user interface of a service-request submission means of the user application, which is a subcomponent of a bidding mechanism of the platform and logic thereof. The system will request from said unregistered user specific information about the goal of the desired transportation service…” (Seriani [0034])).
	Seriani teaches “a data repository for storing data relating to a transport arrangement; and” (“…server side of the networked application of the invention, an administrator or hosting agency (not shown) has established a database comprising one or more listings of service providers and these can be organized by secondary criteria such as zip code, types of vehicles, and any other parameter… service-provider registration means enables each to enter and update personal information, credentials, preferences, and other service-provider data parameters, and the entry of these data via the registration means constitutes several steps in a method for creating a service-provider account. In general, service provider data comprises personal identifying information and preferences or account settings, such as forms and methods of payment accepted from customers, preferences relating to the mode for receiving alerts and submitting bids on the platform, minimum and maximum values for distances willing to drive, or any other variable that may be established by an administrator pertaining to business conducted in a virtual marketplace…” (Seriani [0037])).
	Seriani teaches “a processor for obtaining a transport action wherein in use the server receives transport provider data comprising availability for a future period of time for a plurality of transport vehicles from a transport provider, and a transport request, and” (“[r]egistered service providers must declare their availability for any given time period in order to receive alert notifications of available customer requests (i.e., "opportunities to bid")… API's and administrator options, or other software plug-ins and patches can be incorporated in the platform to enable it to receive availability input data from virtually any external source… availability indicators may comprise a calendar application which can be applied to prospective customer requests when planning future pick-ups…” (Seriani [0038]), “…to provide means for enabling customers to request bids from various service providers, principally from providers of transportation services such as taxis, limousines, ferries, private airplanes, drones (unmanned vehicles), cargo transports, and other pay-for-service means for transporting passengers and/or cargo from a pick-up location to a drop-off destination…” (Seriani [0016]), and “…a software platform implemented by at least one computer having at least one microprocessor, said software platform comprising a plurality of computer-executable logic and means for executing a plurality of system features…” (Seriani [Claim 1])).
a processor to provide a transport action comprising at least one transport vehicle from the plurality of transport vehicles wherein a characteristic of the transport action approaches a selected value” (“…computer modeling application for the optimization of transportation scheduling that comprises code that, when executed, calculates the optimal solution to maximize total net margin for the assignment of vehicles in an available fleet of transportation vehicles to perform a set of voyages to be initiated during a planning period for transporting cargo comprising one or more bulk products…” (Kocis [0093]), “…simulator portion(s) determine the single voyage/vehicle assignments and the multiple voyage/vehicle assignments that are feasible given vehicle constraints and voyage constraints…” (Kocis [0095]), “…modeling application runs on a conventional computer processor…” (Kocis [0046])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kocis with that of Seriani.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar as that of Claim 1.
	Accordingly, the claimed subject matter is obvious over Seriani in view of Kocis.

Claim 28 is cancelled.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160104111 A1: Matching transportation services with demand for transportation.
US 20140012772 A1: Systems and methods for comparing and evaluating suppliers of transportation services and improving logistics.
US 20130036068 A1: Systems and methods for logistical management, inputting data for specific transportation restrictions and constraints.
US 20090204547 A1: Systems and methods for managing purchase of products and/or services by a buyer from sellers.
US 20060224423 A1: System and methods for optimizing transportation planning.
US 20060074791 A1: Collaboration tools for trading partners in transportation and logistics industry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628